(Rev. 12/1/2018)
                     Case 4:19-cv-00655-BSM Document 82 Filed 10/29/20 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                                 Eastern District of Arkansas



JANICE HARGROVE WARREN



                             Plaintiff
                                v.                             )      Case No. 4:19-CV-00655 BSM
CHARLES McNULTY, ET AL.                                        )
                                                               )
                                                               )
                                                               )

                            Defendant

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:
          Janice H. Warren - Plaintiff



                                                                                                                          .


Date: October 29, 2020
                                                                      Austin Porter Jr., No. 86145
                                                                                 Attorney's printed name and bar number




                                                                      323 Center Street, Suite 1035, Little Rock, Arkansas 72201
                                                                                               Address


                                                                      Aporte5640@aol.com
                                                                                           E-mail address


                                                                      501-244-8200
                                                                                          Telephone number


                                                                      501-372-5567
                                                                                             FAX number
